Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed October 19th, 2020. Applicant’s amendments to claims 3, 14, and 19, as described on page 9 have been deemed sufficient to overcome the previous 35 USC § 112(b) rejections. Additionally, Applicant's arguments regarding USC 102 and USC 103 filed 01/19/2021 have been fully considered but they are not persuasive for the reasons seen below. All other rejections under 35 USC § 103 have additionally been maintained and are included below with minor changes to reflect amendments, along with new rejection to claim 21.

	Applicant argues that Benenson does not disclose the visual representation of the route complexity element of the claimed invention. Specifically, applicant argues that Benenson fails to disclose “upon determining that a visual representation of the route meets a criterion for complexity… wherein the visual representation of the initial extend does not meet the criterion for complexity” and instead the route efficiency and parking preferences are not equivalent to the claimed complexity. However, Benenson discloses a means for determining a location of a parking space suitable for a driver to park based on driver selected criteria, such as spots being 

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1-3, 5-6, 9, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benenson et al. (US Pre-Granted Publication No. US 2016/0061618 A1 hereinafter “Benenson”).

	Regarding claim 1 Benenson discloses:

	A computer-implemented method for presenting to a user in a vehicle a visual representation of a route for finding a parking space for the vehicle, (Benenson [0139-0140] fig. 2 wherein the system uses a visual device i.e. a smart phone to display a route to a parking spot) wherein the route comprises road segments having potential parking spaces for the vehicle within a threshold of a destination, (Benenson [0052-0053] wherein the navigation looks for the method comprising: upon determining that a visual representation of the route meets a criterion for complexity, (Benenson [0200] wherein the mapping and parking navigation is based on different criteria, i.e. different levels of complexity including most efficient parking routes and parking preferences, i.e. criteria for complexity) providing a visual representation of an initial extent of the route to the user in a user interface, (Benenson fig. 2) wherein the initial extent comprises a portion of the route ahead of a current position of the user (Benenson fig. 2 element 12 [0199] wherein the navigation includes segments in front of the current position of the user) and further wherein the visual representation of the initial extent does not meet the criterion for complexity; (Benenson [0152] wherein the different options of routes include different levels of complexity i.e. criteria for navigation) and providing a route extension icon rendered at the initial extent in the user interface.  (Benenson [0049] [0054] wherein the act of navigating away from a destination parking area is interpreted to be equivalent to extending beyond the initial area i.e. the new area is the extended route icon).

	Regarding claim 2 Benenson discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the criterion for complexity comprises: (1) an endless route; (Benenson [0152] fig. 2 element 26 wherein the route is endless i.e. straight ahead) (2) a route that includes one or more overlaps, one or more self-intersections, one or more loops, or a combination thereof; or (3) a combination thereof.  (Benenson fig. 2 [0152] wherein two 


	Regarding claim 3 Benenson discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising: rendering another extent of the route beyond the initial extent rendered in the user interface based on determining that a location of the user is at or within a proximity threshold of the initial extent.  (Benenson [0054] wherein the act of navigating away from a destination parking area is interpreted to be equivalent to extending beyond the initial area).

	Regarding claim 5 Benenson discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the route is a parking search route to find the parking space for the vehicle within the threshold of the destination specified by the user.  (Benenson [0053] [0064] wherein the user can set a maximum distance and time threshold for parking away from their destination).

	Regarding claim 6 Benenson discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the route is computed based on parking availability data associated with the road segments, within a zone around the destination, or a combination thereof.  (Benenson [0166] wherein the user can set a distance from the destination to search, based on the available routes to determine where to park).

	Regarding claim 9 Benenson discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the criterion for complexity is based on a route aesthetic criterion, a route readability criterion, or a combination thereof.  (Benenson [0152] wherein the different options of routes include different levels of complexity i.e. criteria for navigation, wherein an aesthetic criterion is interpreted to be an intersection, turn, map direction, etc. from applicant’s specification [0035]).

	Regarding claim 11 Benenson discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the threshold is a walkable distance as determined by the user.  (Benenson [0052] wherein the distance or time is a walkable distance).

	Regarding claim 12 Benenson discloses:

An apparatus for presenting to a user in a vehicle a visual representation of a route for finding a parking space for the vehicle, (Benenson [0139-0140] fig. 2 wherein the system uses a visual device i.e. a smart phone to display a route to a parking spot) wherein the route comprises road segments having potential parking spaces for the vehicle within a distance of a destination, (Benenson [0052-0053] wherein the navigation looks for parking near the destination) comprising: at least one processor; (Benenson [0112] wherein the mobile device can process i.e. is a processor) and37Attorney Docket No.: P8999US00Patent at least one memory (Benenson [0033] [0092] wherein the database stores road information) including computer program code for one or more programs, (Benenson [0160] wherein the computer database runs the program) the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, upon determining that a visual representation of the route meets a criterion for complexity (Benenson [0200] wherein the mapping and parking navigation is based on different criteria, i.e. different levels of complexity including most efficient parking routes and parking preferences, i.e. criteria for complexity) provide a visual representation of an initial extent of the route to the user in a user interface, (Benenson fig. 2) wherein the initial extent comprises a portion of the route ahead of a current position of the user (Benenson fig. 2 element 12 [0199] wherein the navigation includes segments in front of the current position of the user) and further wherein the visual representation of the initial extent does not meet the criterion for complexity; (Benenson [0152] wherein the different options of routes include different levels of complexity i.e. criteria for navigation) and provide a route extension icon rendered at the initial extent in the user interface. (Benenson [0049] [0054] wherein the act of navigating away from a destination parking area is interpreted to be equivalent to extending beyond the initial area i.e. the new area is the extended route icon).

	Regarding claim 13 Benenson discloses all of the limitations of claim 12 and further discloses: 

	The apparatus of claim 12, wherein the criterion for complexity comprises: (1) an endless route; (Benenson [0152] fig. 2 element 26 wherein the route is endless i.e. straight ahead) (2) a route that includes one or more overlaps, one or more self-intersections, one or more loops, or a combination thereof; or (3) a combination thereof.  (Benenson fig. 2 [0152] wherein two separate routes overlap to different potential destinations i.e. 26 goes to the cheapest lot and 28 goes to the closest lot both using segment 12). 


	Regarding claim 14 Benenson discloses all of the limitations of claim 12 and further discloses:

	The apparatus of claim 12, wherein the apparatus is further caused to: render another extent of the route beyond the initial extent rendered in the user interface based on determining that a location of the user is at or within a proximity threshold of the initial extent.  (Benenson [0054] wherein the act of navigating away from a destination parking area is interpreted to be equivalent to extending beyond the initial area).

	Regarding claim 16 Benenson discloses all of the limitations of claim 12 and further discloses:

	The apparatus of claim 12, wherein the route is a parking search route to find the parking space for the vehicle within the threshold of the destination specified by the user.  (Benenson [0053] [0064] wherein the user can set a maximum distance and time threshold for parking away from their destination).

	Regarding claim 17 Benenson discloses:

	A non-transitory computer-readable storage medium (Benenson [0033] [0092] wherein the database stores road information)  for presenting to a user in a vehicle a visual representation of a route (Benenson [0139-0140] fig. 2 wherein the system uses a visual device i.e. a smart phone to display a route to a parking spot) that circles in a vicinity of a location until a condition is met, (Benenson [0142] fig. 2 element 19 wherein the search area is a circular vicinity) wherein the route comprises road segments within a threshold of the location, (Benenson [0052-0053] wherein the navigation looks for parking near the destination) carrying one or38Attorney Docket No.: P8999US00Patent more sequences of one or more instructions which, (Benenson [0160] wherein the computer database runs the program) when executed by one or more processors, (Benenson [0112] wherein the mobile device can process i.e. is a processor) and37Attorney Docket No.: P8999US00Patent  cause an apparatus to at least perform the following steps: upon determining that a visual representation of the route meets a criterion for complexity, (Benenson [0200] wherein the mapping and parking navigation is based on different criteria, i.e. different levels of complexity) providing a visual representation of an initial extent of the route to the user in a user interface, (Benenson fig. 2) wherein the initial extent comprises a portion of the route ahead of a current position of the user (Benenson fig. 2 element 12 [0199] wherein and further wherein the visual representation of the initial extent does not meet the criterion for complexity; (Benenson [0152] wherein the different options of routes include different levels of complexity i.e. criteria for navigation) and providing a route extension icon rendered at the initial extent in the user interface. (Benenson [0049] [0054] wherein the act of navigating away from a destination parking area is interpreted to be equivalent to extending beyond the initial area).

	Regarding claim 18 Benenson discloses all of the limitations of claim 17 and further discloses:

	The non-transitory computer-readable storage medium of claim 17, wherein the criterion for complexity comprises: (1) an endless route; (Benenson [0152] fig. 2 element 26 wherein the route is endless i.e. straight ahead) (2) a route that includes one or more overlaps, one or more self-intersections, one or more loops, or a combination thereof; or (3) a combination thereof.   (Benenson fig. 2 [0152] wherein two separate routes overlap to different potential destinations i.e. 26 goes to the cheapest lot and 28 goes to the closest lot both using segment 12). 

	Regarding claim 19 Benenson discloses all of the limitations of claim 17 and further discloses:

	The non-transitory computer-readable storage medium of claim 17, wherein the apparatus is caused to further perform: render another extent of the route beyond the initial extent rendered in the user interface based on determining that a location of the user is at or within a proximity threshold of the initial extent.  (Benenson [0054] wherein the act of navigating away from a destination parking area is interpreted to be equivalent to extending beyond the initial area).

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Benenson further in view of Kandal (US Pre-Granted Publication No. US 2013/0144826 A1 hereinafter “Kandal”).
 
	Regarding claim 7 Benenson discloses all of the limitations of claim 1 but Benenson does not appear to further discloses:

	wherein the initial extent is decreased based on determining an increase in the potential parking spaces on the road segments, and wherein the initial extent is increased based on determining a decrease in the potential parking spaces on the road segments.  

	However, in the same field of endeavor of vehicle navigation Kandal discloses:

	“wherein the initial extent is decreased based on determining an increase in the potential parking spaces on the road segments, and wherein the initial extent is increased based on determining a decrease in the potential parking spaces on the road segments.” (Kandal [0018-

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the other route characteristics of Kandal with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide the best means to reach a desirable parking location, and further base viable parking locations based on the difficulty to reach the parking destination (Kandal [0014]). 

	Regarding claim 8 Benenson discloses all of the limitations of claim 1 but does not appear to further disclose:

	wherein the criterion for complexity includes avoiding at least one of an overlap of two or more of the road segments; an intersection of two or more of the road segments; and a making of a loop with two or more of the road segments.

	However, in the same field of endeavor of vehicle navigation Kandal discloses:

	“wherein the criterion for complexity includes avoiding at least one of an overlap of two or more of the road segments; an intersection of two or more of the road segments; and a making of a loop with two or more of the road segments.” (Kandal [0014] [0020-0024] wherein the route 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the other route characteristics of Kandal with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide the best means to reach a desirable parking location, and further base viable parking locations based on the difficulty to reach the parking destination (Kandal [0014]). 

	 Claims 4, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benenson further in view of Vucetic et al.  (US Pre-Granted Publication No. US 2014/0214319 A1 hereinafter “Vucetic”).

	Regarding claim 4 Benenson discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising: rendering another extent of the route beyond the initial extent rendered in the user interface based on (Benenson [0058-0068] wherein the route extension and navigation system is based on a user interaction) …

	Benenson does not appear to disclose:

	detecting a user interaction with the route extension icon rendered in the user interface. 

	However, in the same field of endeavor of vehicle navigation Vucetic discloses:

	“detecting a user interaction with the route extension icon rendered in the user interface.” (Vucetic [0031] wherein the user selects and manipulates a parking request based on button or touch input). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the interactive user interface of Vucetic with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a simple, straight forward means for the user to determine what they are trying to accomplish from being able to control and select important characteristics based on their criteria (Vucetic [0031]).

	Regarding claim 15 Benenson discloses all of the limitations of claim 12 and further discloses:

	The apparatus of claim 12, wherein the apparatus if further caused to: render another extent of the route beyond the initial extent rendered in the user interface based on Benenson [0058-0068] wherein the route extension and navigation system is based on a user interaction) …

	Benenson does not appear to disclose:

detecting a user interaction with the route extension icon rendered in the user interface. 

	However, in the same field of endeavor of vehicle navigation Vucetic discloses:

	“detecting a user interaction with the route extension icon rendered in the user interface.” (Vucetic [0031] wherein the user selects and manipulates a parking request based on button or touch input). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the interactive user interface of Vucetic with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a simple, straight forward means for the user to determine what they are trying to accomplish from being able to control and select important characteristics based on their criteria (Vucetic [0031]).

	Regarding claim 20 Benenson discloses all of the limitations of claim 17 and further discloses:

	The non-transitory computer-readable storage medium of claim 17, wherein the apparatus is caused to further perform: render another extent of the route beyond the initial extent rendered in the user interface based on (Benenson [0058-0068] wherein the route extension and navigation system is based on a user interaction) …

	Benenson does not appear to disclose:

	detecting a user interaction with the route extension icon rendered in the user interface. 

	However, in the same field of endeavor of vehicle navigation Vucetic discloses:

	“detecting a user interaction with the route extension icon rendered in the user interface.” (Vucetic [0031] wherein the user selects and manipulates a parking request based on button or touch input). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the interactive user interface of Vucetic with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a simple, straight forward means for the user to determine what they are trying to accomplish from being able to control and select important characteristics based on their criteria (Vucetic [0031]).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Benenson further in view of Chan et al. (US Patent No. US 10,019,904 B1 hereinafter “Chan”).

	Regarding claim 21 Benenson discloses all of the limitations of claim 1 but does not appear to further disclose:

wherein the criterion for complexity is a visual criterion for complexity.

	However, in the same field of endeavor of navigation Chan discloses:

	“wherein the criterion for complexity is a visual criterion for complexity.” (Chan col. 18 lines 15-39 wherein the navigation updates the virtual route or mapping for the driver based on characteristics that make the map complex or confusing).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual complexity of Chan with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a simple, straight forward means for the user to determine how to reach a destination without confusing instructions or complicated visuals (Chan col. 18 lines 15-39).

	Claim 10 was cancelled and therefore not examined on its merits. 

Conclusion
	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0325342 A1 discloses a system with adaptive navigation instructions based on the complexity of the route selected
US 2015/0006075 A1 discloses a means for determining a route to a user’s parking destination
US 2019/0226866 A1 discloses an augmented reality mapping application

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        



/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664